DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29, 2020.
Claims 1-4 are pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanfiz et al in Topics in Catalysis (2008, no 50, pgs 19-32) as evidenced by Melzer et al in Nature Communications (2019, 10, Article No. 4012, 9 pgs).
Sanfiz et al discloses “MoVTeNb mixed metal oxide catalysts have been prepared by hydrothermal synthesis…Ammonium heptamolybdate (NH4)6Mo7O24 4H2O (Merck), vanadyl sulfate VOSO4 5H2O 6 (Aldrich), and ammonium niobium oxalate (NH4)[NbO(C2O4)2(H2O)2] 3H2O (Aldrich) were used as starting materials to prepare the initial suspension that contains the metals in a molar ratio of Mo/V/Te/Nb = 1/0.25/0.23/0.12. After replacing residual air by nitrogen, hydrothermal synthesis was carried out at temperatures between 373 and 448 K for 24–144 h, producing autogeneous pressures between 4 and 9 bars. The obtained suspensions were centrifuged for 20 min; the precipitate was washed with 100 mL of bidistilled water for 10 min and filtered under vacuum. Finally, the solid material was dried in a muffle furnace at 353 K for 16 h in air resulting in the precursor material, referred to as P followed by a consecutive number.  Starting from the precursors, crystalline products have been obtained by heat treatment of 3 g of the precursor in inert gas with a flow of 100 mL/min for 2 h at 873 or 923 K (heating rate 15 K/min), either with or without previous calcination in synthetic air (100 mL/min) for 1 h at 548 or 598 K (heating rate 10 K/min).  The heat treatments were carried out in a rotating oven. The crystalline reaction products are denominated as C followed by the consecutive number of the corresponding precursor” [see disclosure under the heading “2.1 Preparation of MoVTeNb Mixed Oxides on page 20; compare to preparation disclosure in the instant specification: “[t]he  molybdenum-containing starting  compound can, for example, be an ammonium heptamolybdate or molybdenum  trioxide, the vanadium-containing starting compound can, for example, be an ammonium metavanadate, vanadyl sulfate or vanadium pentoxide, the niobium-containing starting compound can, for example, be ammonium niobium oxalate or niobium oxalate or niobium oxide…hydrothermal treatment of the mixture of starting compounds at a temperature of from 100 to 300o C…The term ‘hydrothermally’ refers predominantly to reaction conditions for producing a catalyst material in the presence of water and at elevated temperature and/or elevated pressure, for example in an autoclave. Here, the pressure can be in the range from 5 to 30 bar…In the process of the invention, the isolation of the solid of the suspension, which represents the MoVNbTe mixed oxide according to the invention, in step c) can be carried out in one or more filtration steps, e.g. by filtering-off of the mother liquor. Drying can be carried out in a single step or in two steps in flowing or static air. The first drying step is preferably carried out at from 60o C to 150o C (particularly preferably from 80o C to120o C), and a second drying step can be carried out at from 200o C to o C. In addition, step c) of the process of the invention can comprise one or more washing steps, calcination steps (thermal treatment) and/or milling steps.  The calcination can be carried out at from 200 to 500o C, preferably from 250o C to 350o C, in air”].  In one embodiment, a pore volume of the mixed metal catalyst that is heat treated in air at 80o C is 0.12 cm3/g as evidenced by Melzer et al [see Supplementary Table 4], and a BET surface area is 61 m2/g [see same table].  While Sanfiz et al does not explicitly disclose the peaks of the XRD pattern, note the pattern of catalyst C2 in Figure 8a, which pattern appears to have peaks similar to or the same as those recited in instant claim 1.  Furthermore, since the reactants and reaction conditions of Sanfiz et al are similar to those of the instant application [see comparison above] and the physical properties of the catalyst product are also the same or similar (e.g., pore volume and surface area), it is expected, absent evidence to the contrary, that the mixed metal oxide catalyst has the same or similar XRD pattern of peaks.  Therefore, the claimed invention would have been prima facie obvious.
With respect to claim 3, see discussion above concerning similarity of reactants, reaction conditions, and physical properties of the products.  For the same reasons, it is expected that the mixed metal oxide catalyst meets the recited limitation of the instant claim.
With respect to claim 4, note molar ratios in the embodiment discussed above that is disclosed in Supplementary Table 4 of Melzer et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
April 27, 2021